
	

114 HR 782 IH: Cancel the Sequester Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 782
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Conyers (for himself, Mr. Lowenthal, Mr. Vargas, Ms. Schakowsky, Ms. Moore, Mr. McGovern, Ms. Michelle Lujan Grisham of New Mexico, Ms. Wilson of Florida, Mr. Ellison, Ms. DeLauro, Mr. Pocan, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To eliminate the sequestration under section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cancel the Sequester Act of 2015. 2.Repeal of 251A sequestrationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is repealed.
		
